Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a variable magnification optical system and related method, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, as recited in independent claims 1 (with claims 2, 3, 7-11 and 17 dependent on claim 1); as recited in independent amended claim 18 (with claims 19-26 dependent from claim 18; and independent amended claim 27. Please note the recent response filed by the Applicants on 7-21-22, especially noting pages 12-13, wherein independent claims 18 and 27 have been amended over the current prior art rejections. Please also note the indication of allowable subject matter of claim 1 (with claims 2, 3, 7-11 and 17 dependent thereon), noted in the office action mailed on 4-21-22, on pages 16-17, paragraphs 5 and 6. Therefore, the claimed invention of claims 1-3, 7-11 and 17-27 are considered to be in condition for allowance.
	The claimed invention provides a variable magnification optical system wherein it is possible to realize a variable magnification optical system in which focusing lens groups are downsized and reduced in weight, and which can superbly suppress variations in aberrations upon varying magnification from the wide-angle end state to the telephoto end state, as well as variations in aberrations upon carrying out focusing from an infinite distance object to a close distance object.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 100 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 9-22-19.  These drawings are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVELYN A LESTER/Primary Examiner
Art Unit 2872